Citation Nr: 0627349	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  03-32 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for disability of the 
eyes (claimed as decline in visual acuity and dry eye 
syndrome).

2.  Entitlement to service connection for anemia (claimed as 
pernicious anemia and iron deficiency anemia).

3.  Entitlement to service connection for bilateral knee 
disability.

4.  Entitlement to service connection for hiatal hernia.

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for celiac disease.

7.  Entitlement to service connection for dental caries.

8.  Entitlement to service connection for peripheral 
neuropathy.

9.  Entitlement to service connection for residuals of 
episiotomy.

10.  Entitlement to service connection for hemorrhoids.

11.  Entitlement to service connection for otitis media.

12.  Entitlement to service connection for headaches.

13.  Entitlement to service connection for hearing loss.

14.  Entitlement to service connection for sinusitis.

15.  Entitlement to service connection for viral syndrome.

16.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD)/gastritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from September 7, 1978 to 
August 17, 1979.  

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from adverse rating decisions by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In February 2006, the veteran 
appeared and testified at the RO before C.W. Symanski, who is 
the Veterans Law Judge designated by the Chairman of the 
Board to conduct that hearing and to render a final 
determination in the case.  38 U.S.C.A. § 7102 (West 2002).  
As discussed the remand below, the Board has listed on the 
title page the issue of entitlement to service connection for 
GERD/gastritis for procedural purposes only.

In a statement received in January 2005, the veteran raised 
an issue of entitlement to service connection for 
gastroenteritis.  She also appears to have raised a claim of 
entitlement to service connection for irritable bowel 
syndrome.  These issues are referred to the RO for 
appropriate action.

The issues of entitlement to service connection for 
disability of the eyes, anemia, headaches and peripheral 
neuropathy are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran's 
bilateral knee disability with degenerative changes, that 
first manifested many years after service, is causally 
related to event(s) during active military service.

2.  There is no competent medical evidence that the veteran's 
hiatal hernia, that first manifested many years after 
service, is causally related to event(s) during active 
military service. 

3.  There is no competent medical evidence that the veteran's 
current depressive disorder had its onset in service or is 
causally related to event(s) during active military service.

4.  There is no competent evidence that the veteran currently 
manifests celiac disease.

5.  There is no legal basis for the veteran's claim of 
entitlement to service connection for dental caries and 
periodontal disease.

6.  The veteran's episiotomy was performed after her 
discharge from active military service and does not result 
from disease or injury incurred during active military 
service.

7.  There is no competent medical evidence that the veteran's 
hemorrhoid disorder, that first manifested after her 
discharge from service, is causally related to event(s) 
during active military service.

8.  The veteran's otitis media treated in service was acute 
in transitory in nature and resolved without residuals, and 
there is no competent medical evidence that she manifests 
chronic otitis media disability.

9.  There is no competent evidence that the veteran manifests 
left and/or right ear hearing loss disability per VA 
standards.

10.  There is no competent evidence that the veteran's 
sinusitis, that first manifested after service, is causally 
related to event(s) during active military service.

11.  There is no competent evidence that the veteran 
manifests a chronic viral syndrome disability or residuals of 
in-service treatment for influenza with cephalgia.



CONCLUSIONS OF LAW

1.  Bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.159(a), 3.303 (2005).

2.  Hiatal hernia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.159(a), 3.303 (2005).

3.  Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.159(a), 3.303 (2005).

4.  Celiac disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.159(a), 3.303 (2005).

5.  The criteria for entitlement to VA dental treatment have 
not been met.  38 U.S.C.A. §§ 1154(b), 1712(a)(1)(c) (West 
2002); 38 C.F.R. §§ 3.381, 17.161 (2005); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

6.  Residuals of episiotomy were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.159(a), 3.303 (2005); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

7.  Hemorrhoids were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.159(a), 3.303 (2005).

8.  Otitis media was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.159(a), 3.303 (2005).

9.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.159(a), 3.385 (2005).

10.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.159(a), 3.303 (2005).

11.  Viral syndrome was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.159(a), 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from September 7, 1978 to 
August 17, 1979.  Service connection is established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during periods of active peacetime military service.  
38 U.S.C.A. § 1131 (West 2002).  In order to qualify for 
entitlement to compensation under 38 U.S.C.A. § 1131, a 
claimant must prove the existence of (1) a disability and (2) 
that such disability has resulted from a disease or injury 
that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  A valid 
claim is not deemed to have been submitted where there is no 
competent evidence of a current disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2005).  
Arthritis is listed among the specified chronic diseases 
subject to presumptive service connection.  38 C.F.R. 
§ 3.309(a) (2005).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) (West 
2002).

The veteran bears the burden of presenting and supporting her 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

1.  Service connection - bilateral knee disability.

The veteran seeks service connection for bilateral knee 
disability.  She recalls difficulty in maneuvering in and out 
of foxholes during basic training, and she recalls treatment 
for fluid build up in the knees.  She claims continuous pain 
symptoms of the knees since service.  Her service medical 
records do not reflect any report of knee symptoms and are 
negative for treatment or diagnosis of right and/or left knee 
disability.  On her separation examination in June 1979, she 
specifically denied a history of "Swollen or painful 
joints," "Arthritis, Rheumatism, or Bursitis," "Bone, 
joint or other deformity," "Lameness," or "'Trick' or 
locked knee."  Her physical examination indicated a 
"NORMAL" clinical evaluation of the lower extremities.  

The record does not include any x-ray evidence of 
degenerative changes of either knee within one year from the 
veteran's separation from service.  She was noted to have 
edema of the lower extremities during her pregnancy.  Her 
medical records first reflect treatment for bilateral knee 
pain many years after her discharge from service.  Her right 
knee disability has been diagnosed as chondromalacia and 
patellofemoral syndrome with degenerative changes noted on x-
ray examination.  Her left knee has also demonstrated 
degenerative changes by x-ray examination.  

The Board finds that there is no competent evidence that the 
veteran's bilateral knee disability with degenerative 
changes, that first manifested many years after service, is 
causally related to event(s) during active military service.  
The preponderance of the evidence weighs against a finding of 
continuity of symptoms.  The Board places greater probative 
weight upon her denial of symptomatology contemporaneous in 
time to her separation from her service than her current 
attempt to recollect events more than two decades ago.  
Although she is a licensed practicing nurse, there is no 
showing that she possesses the medical training to speak to 
issues of diagnosis and etiology of an orthopedic disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
38 C.F.R. § 3.159(a) (2005).  See, e.g., Black v. Brown, 10 
Vet. App. 279, 284 (1997) (absent a showing of specialized 
training in cardiology, a nurse is not competent to speak to 
the etiology of heart disease).  There is no doubt of 
material fact to be resolved in the veteran's favor, see 
38 U.S.C.A. § 5107(b) (West 2002), and the claim must be 
denied.

2.  Service connection - hiatal hernia.

The veteran claims entitlement to service connection for 
hiatal hernia as causally related to event(s) in service.  
There is no record of treatment for hiatal hernia in service.  
In fact, she concedes that such disability first manifested 
many years after service.  See Transcript of Personal 
Hearing, dated February 16, 2006, p. 46.  Her post-service 
medical records first reflect a diagnosis of hiatal hernia by 
esophagogastroduodenoscopy (EGD) in July 2003.  She argues 
that her hiatal hernia developed as a result of her pregnancy 
vomiting and an unspecified "accident."  However, she is 
not deemed competent to attribute the etiology of her hiatal 
hernia to vomiting she may have had during her pregnancy in 
service nor to an unspecified accident.  Espiritu, 2 Vet. 
App. at 494; 38 C.F.R. § 3.159(a) (2005); Black, 10 Vet. App. 
at 284.  There is no competent medical evidence of record 
that her hiatal hernia, that first manifested many years 
after service, is causally related to event(s) during active 
military service.  The claim, therefore, must be denied.  
There is no doubt of material fact to be resolved in the 
veteran's favor.  See 38 U.S.C.A. § 5107(b) (West 2002).

3.  Service connection - depression.

The veteran reports symptoms of depression first starting in 
service, and attributes her current symptoms of depression to 
the incidents leading to her discharge from service as a 
result of her pregnancy.  She recalls obtaining treatment for 
depressive symptoms immediately following the birth of her 
son, and having continuous symptoms thereafter.  

The veteran's service medical records neither record report 
of depressive symptoms nor document treatment for a 
psychiatric disorder.  A mental status evaluation on June 2, 
1979 found no significant mental illness, including an 
assessment that her mood was level rather than depressed or 
hyperactive.  On her report of medical history upon 
separation, she specifically denied symptoms of "Frequent 
trouble sleeping," "Depression or excessive worry," and 
"Nervous trouble of any sort."  Her psychiatric status was 
clinically evaluated as "NORMAL."  

Post-service, an admission assessment dated December 1979 
noted the veteran to be "very depressed."  She was admitted 
for elevated blood pressure while in her last month of 
pregnancy.  She was not diagnosed with an acquired 
psychiatric disorder.  Her post-service medical records first 
reflect a diagnosis of depression secondary to medical 
conditions in September 2003.  

The Board finds that there is no competent medical evidence 
that the veteran's current depressive disorder had its onset 
in service or is causally related to event(s) during active 
military service.  The preponderance of the evidence is 
against a finding of continuity of symptoms as she 
specifically denied such symptoms on her separation 
examination with a level mood noted and a "NORMAL" clinical 
evaluation of her psychiatric status provided.  Her current 
recollections more than two decades later are not as reliable 
as statements made contemporaneous in time to the events in 
question.  Her manifestation of depressive symptoms in 
December 1979 did not occur during active military service, 
and is not shown to be related to event(s) in active service.  
Her current depressive symptoms have been attributable to her 
current medical conditions.  See VA clinic record dated 
November 2003.  She is not deemed competent to attribute the 
etiology of her current depressive symptoms to any event in 
service.  Espiritu, 2 Vet. App. at 494; 38 C.F.R. § 3.159(a) 
(2005); Black, 10 Vet. App. at 284.  There is no doubt of 
material fact to be resolved in the veteran's favor, see 
38 U.S.C.A. § 5107(b) (West 2002), and the claim must be 
denied.

4.  Service connection - celiac disease.

The veteran reports a current diagnosis of celiac disease 
that she believes was first manifested by symptoms of nausea 
and abdominal pain in service.  Her service medical records 
and post-service medical records do not reflect a diagnosis 
of celiac disease.  During a July 2003 EGD, a random biopsy 
of the duodenum was taken to rule out (R/O) a diagnosis of 
celiac disease/sprue.  Her pathology report only reflected 
small bowel mucosa with no specific pathological changes.  
Another examiner noted that the biopsy was reported as 
showing "fairly normal" results with respect to celiac 
disease.  She has been diagnosed with irritable bowel 
syndrome (IBS).  This issue has not been adjudicated by the 
RO, and has been referred for appropriate action.  The 
veteran's well-intentioned belief that she holds a diagnosis 
of celiac disease holds no probative value in this case.  
Espiritu, 2 Vet. App. at 494; 38 C.F.R. § 3.159(a) (2005); 
Black, 10 Vet. App. at 284.  There is no doubt of material 
fact to be resolved in the veteran's favor, see 38 U.S.C.A. 
§ 5107(b) (West 2002), and the claim must be denied.

5.  Service connection - dental caries.

The veteran seeks service connection for dental caries and, 
it appears, periodontal disease.  She recalls undergoing 
dental treatment in service, to include removal of dead gum 
tissue.  Her teeth have been extracted and she continues to 
experience gum problems.  She denies having any history of 
dental trauma.  

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a) (2005).  

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc.  38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161 (2005).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  38 C.F.R. § 3.381(e) (2005).  Teeth 
extracted because of chronic periodontal disease will be 
service-connected only if they were extracted after 180 days 
or more of active service.  Id.  The significance of finding 
a dental condition is due to service trauma is that a veteran 
will be eligible for VA dental treatment for the condition, 
without the usual restrictions of timely application and one-
time treatment.  38 C.F.R. § 17.161(c) (2005).

There is no legal basis for the veteran's claim of 
entitlement to service connection for dental caries and 
periodontal disease.  The statutory and regulatory time limit 
for establishing eligibility for VA outpatient dental 
treatment has long since passed.  She does not allege, and 
the evidence does not show, that any current dental condition 
is due to in-service trauma.  As the law and not the evidence 
is dispositive, the claim must be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


6.  Service connection - residuals of episiotomy.

The veteran became pregnant during service, and was medically 
discharged on August 17, 1979.  She gave birth on January 9, 
1980 with a right mediolateral (RML) episiotomy performed.  
She claims entitlement to residuals of this episiotomy.  
However, service connection may only be granted for disease 
or disability occurred during active military service.  
Pregnancy is not a disease or disability under VA laws and 
regulations.  38 C.F.R. §§ 3.303(c), 4.9 (2005).  As a matter 
of law, the veteran has no basis to seek entitlement to 
service connection for residuals of episiotomy.  Sabonis, 6 
Vet. App. at 430.

7.  Service connection - hemorrhoids.

The veteran has claimed the onset of hemorrhoids in January 
1980 as a result of damage to the perianal region caused by 
her episiotomy.  See Veteran statement received March 11, 
2004.  There is no lay or medical evidence in this case that 
hemorrhoids were first manifest in service.  Rectal 
examinations in December 1978 and on her discharge 
examination in June 1979 were negative.  The evidence first 
reflects internal hemorrhoids identified during a colonoscopy 
performed in July 2003.  There is no competent medical 
evidence suggesting that the current hemorrhoid disorder is 
causally related to event(s) during active military service.  
The veteran herself does not relate her hemorrhoid disorder 
to active service other than having a relationship to her 
pregnancy and episiotomy, but neither of those events is due 
to disease or injury incurred during active military service.  
The claim of entitlement to service connection for 
hemorrhoids must be denied, and there is no doubt of material 
fact to be resolved in her favor.  38 U.S.C.A. § 5107(b) 
(West 2002).


8.  Service connection - otitis media.

The veteran's service medical records reflect an instance of 
treatment for right ear ache in February 1979.  She was given 
an assessment of "Acute otitis media" treated with Actifed.  
There is no other instance of treatment for right ear 
symptoms.  On her separation examination in June 1979, she 
reported a history of drainage from her ear.  An examination 
of her ears, to include the internal and external canals, 
indicated a "NORMAL" clinical evaluation.  It was noted 
that her tympanic membrane (TM) was intact on physical 
examination.  The current medical evidence only reflects an 
instance of right ear pain reported in March 20005 in 
conjunction with an episode of acute bronchitis.  She does 
not hold a diagnosis of chronic otitis media.  The 
preponderance of the evidence establishes that the veteran's 
otitis media treated in service was acute in transitory in 
nature and resolved without residuals, and that there is no 
competent medical evidence that she manifests chronic otitis 
media disability.  Her well-intentioned beliefs of current 
disability related to her in-service treatment cannot be 
accepted as competent evidence supportive of her claim.  
Espiritu, 2 Vet. App. at 494; 38 C.F.R. § 3.159(a) (2005); 
Black, 10 Vet. App. at 284.  There is no doubt of material 
fact to be resolved in the veteran's favor, see 38 U.S.C.A. 
§ 5107(b) (West 2002), and the claim must be denied.

9.  Service connection - hearing loss.

The veteran believes that she manifests a current hearing 
loss disability that was first manifest in service.  Under VA 
regulations, impaired hearing is considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  

The veteran's service medical records do not reflect 
treatment for hearing loss disability.  Her post-service 
clinic records do not include any audiometric evaluations.  A 
valid service connection claim requires competent evidence of 
a current disability.  Boyer, 210 F.3d at 1353.  Based upon 
the above, the Board finds that there is no competent 
evidence that the veteran manifests left and/or right ear 
hearing loss disability per VA standards.  The existence of a 
hearing loss disability is established by audiometric testing 
and not lay report of decreased hearing acuity.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).  There 
is no doubt of material fact to be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b) (West 2002).  Accordingly, the 
Board must deny the claim for service connection for 
bilateral hearing loss.

10.  Service connection - sinusitis.

The veteran claims the onset of sinusitis in service.  Her 
service medical records do not reflect any treatment for 
sinusitis.  Her separation examination, dated June 1979, 
indicated a "NORMAL" clinical evaluation of the sinuses.  
At that time, she denied a history of "Chronic or frequent 
colds," "Sinusitis, and "Hay Fever."  The record reflects 
treatment for allergic rhinitis and sinusitis many years 
after her discharge from service.  The only evidence in 
support of her claim consists of her belief that her 
sinusitis disability was either first manifest in service or 
causally related to events in service.  She is not shown to 
possess the requisite training, however, to speak to issues 
of medical diagnosis and etiology of a sinus disorder.  
Espiritu, 2 Vet. App. at 494; 38 C.F.R. § 3.159(a) (2005); 
Black, 10 Vet. App. at 284.  There is no doubt of material 
fact to be resolved in the veteran's favor, see 38 U.S.C.A. 
§ 5107(b) (West 2002), and the claim must be denied.

11.  Service connection - viral syndrome.

The veteran claims entitlement to a disability described as 
"viral syndrome."  She reports in service treatment for 
viral symptoms, and asserts that she manifests a chronic 
viral syndrome.  Her service medical records reflect that she 
was hospitalized for influenza with cephalgia on January 2, 
1979.  She was returned to duty on January 3, 1979 with no 
permanent disability noted on her physical profile.  Her 
separation examination, dated in June 1979, did not reflect 
any diagnosis of a chronic viral syndrome or indicate any 
residuals from her treatment in January 1979.  Similarly, the 
post-service medical records do not reflect any diagnosis of 
a chronic viral syndrome or indicate any residuals from her 
treatment in January 1979.  The preponderance of the evidence 
demonstrates that the veteran's in service treatment for 
influenza with cephalgia was acute and transitory and 
resolved without residuals.  There is no competent evidence 
of a current chronic viral syndrome disability or residuals 
of in-service treatment for influenza with cephalgia.  The 
veteran is not deemed competent to self-diagnose a viral 
syndrome or residuals thereof.  Espiritu, 2 Vet. App. at 494; 
38 C.F.R. § 3.159(a) (2005); Black, 10 Vet. App. at 284.  
There is no doubt of material fact to be resolved in the 
veteran's favor, see 38 U.S.C.A. § 5107(b) (West 2002), and 
the claim must be denied.

Duty to assist and provide notice

In reaching this determination, the Board has carefully 
reviewed the record to ensure compliance with VA's statutory 
and regulatory notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

The Board finds that there has been substantial compliance 
with the notice requirements.  The veteran has raised 
multiple claims during the appeal period.  RO communications 
dated November 2001, December 2002, November 18, 2003, 
November 28, 2003, January 2004, May 2004, June 2004, 
September 2004, March 2005 and April 2005 have collectively 
advised the veteran of the types of evidence and/or 
information necessary to substantiate her claim, the relative 
duties on the part of VA and herself in obtaining the 
necessary evidence and/or information, and the developmental 
status of the case.  The April 20, 2005 letter satisfied 
elements (1), (2), (3) and (4) identified in Pellegrini.

The statute and regulations regarding notice require that a 
claimant be given the required information prior to VA's 
decision on the claim, and in a form that enables a claimant 
to understand the process, the information needed, and who is 
responsible for obtaining that information.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, in 
circumstances where such notice was not provided, the focus 
must be directed as to whether the timing defect has resulted 
in harmful error to the claimant.  Id.  See generally 
38 C.F.R. § 20.1102 (2005) (error or defect in any decision 
by the Board that does not affect the merits of the issue or 
the substantive rights of the appellant shall be considered 
harmless and not a basis for vacating or reversing such 
determination).

In this case, the four content requirements of a VCAA notice 
have been met, and any error in not providing a single notice 
to the veteran covering all content requirements constitutes 
harmless error in this case.  See, e.g., 38 C.F.R. § 20.1102 
(2005).  The rating decision on appeal, the statement of the 
case (SOC), and the supplemental statements of the (SSOC's) 
told her what was necessary to substantiate her claims 
throughout the appeals process.  In fact, the rating decision 
on appeal, the SOC and the multiple SSOC's provided her with 
specific information as to why her claims were being denied, 
and of the evidence that was lacking.  As the claims for 
service connection have been denied, any question as to the 
appropriate initial rating assigned and effective date of 
award is moot.  See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
Any further notice to the veteran would only result in a 
delay in adjudicating the claims without any additional 
benefit accruing to her.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim for further notice poses 
no prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. at 394; VAOPGCPREC 16-92 (July 24, 1992).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, immediate post-service 
medical records and all VA records identified as relevant to 
the claim on appeal.  The RO has undertaken extensive efforts 
to obtain the private medical records identified by the 
veteran as relevant to her claim on appeal, and advised her 
of the developmental status of obtaining those records.  
Absent any competent evidence that her claimed disabilities 
may be associated with event(s) in service, there is no duty 
to obtain medical opinion in this case.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).  See generally Wells v. Principi, 326 
F. 3d. 1381, 1384 (Fed. Cir. 2003).  In this respect, the 
Board has specifically found no continuity of symptoms for 
any of the claimed disabilities since service.  See Duenas v. 
Principi, 18 Vet. App. 512, 516 (2004).  Similarly, the 
evidence and information of record, in its totality, provides 
the necessary information to decide the case, and there is no 
reasonable possibility that any further assistance to the 
veteran would be capable of substantiating her claims.




ORDER

Service connection for bilateral knee disability is denied.

Service connection for hiatal hernia is denied.

Service connection for depression is denied.

Service connection for celiac disease is denied.

Service connection for dental caries is denied.

Service connection for residuals of episiotomy is denied.

Service connection for hemorrhoids is denied.

Service connection for otitis media is denied.

Service connection for hearing loss is denied.

Service connection for sinusitis is denied.

Service connection for viral syndrome is denied.


REMAND

The veteran has referred to abnormal findings from in-service 
complete blood count (CBC) testing that, she opines, 
establishes the onset of anemia in service.  In particular, 
an August 8, 1979 CBC demonstrated abnormal findings for 
hemoglobin (Hgb) with a notation of "headache Hx of 
anemia."  She was also noted to have slight teardrop shaped 
poikilo.  An additional clinic record, dated the same day, 
noted that CBC testing was slightly hypochromic.  Her 
headaches were reported as "cause ?"  Her post-service 
medical records within one year from her discharge from 
service demonstrate that she was prescribed iron supplements.  
She holds current diagnoses of iron deficiency anemia and 
pernicious anemia.  She reports continuity of headaches since 
service, and has received post-service treatment for both 
migraine headaches and muscle tension headaches.  The Board 
medical examination with benefit of review of the claims 
folder is necessary to decide the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

Furthermore, the veteran's separation examination in June 
1979 indicates that she was diagnosed with anhydrosis of the 
globe treated with prescription glasses.  She asserts 
recurrent symptoms of disability since service and reports 
current treatment for dry eye syndrome with Natural Tears.  
Her VA clinic records only reflect an instance of treatment 
for conjunctivitis.  Medical examination and opinion is also 
necessary in order to decide this issue.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  As there is competent evidence of 
record suggesting that peripheral neuropathy is causally 
related to pernicious anemia, the Board will defer 
consideration of the claim of entitlement to peripheral 
neuropathy.

In a decision dated March 2004, the RO denied claims of 
entitlement to service connection for GERD and gastritis.  In 
a statement received on January 20, 2005, the veteran 
indicated that she was "appealing the decision of denial for 
gastritis."  This statement constitutes a timely filed 
Notice of Disagreement (NOD).  This issue is remanded to the 
RO for issuance of a Statement of the Case (SOC) in order to 
afford the appellant the opportunity to perfect her appeal, 
if she so desires.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Obtain complete VA clinic records 
from the Miami VA Medical Center and 
Oakland Park Outpatient Treatment 
Clinic since May 2005 as well as all 
optometry records located at each 
facility.

2.  Upon receipt of any additional 
records, schedule the veteran for 
optometry examination.  The claims 
folder should be provided to the 
examiner for review.  Following 
examination and review of the claims 
folder, the examiner should be 
requested to provide opinion on the 
following questions:
      a) whether the veteran manifests 
any chronic disorder of the eye(s) 
(other than refractive error) and, if 
so, 
      b) whether it is at least as 
likely as not (probability of 50% or 
greater) that such disability or 
disabilities were first manifest in 
service; and
      c) in providing opinion, the 
examiner should discuss the 
significance of the finding of 
anhydrosis of the globe upon her 
discharge from service.

3.  Schedule the veteran for 
appropriate examination in order to 
determine the nature and etiology of 
her anemia.  The claims folder should 
be provided to the examiner for review.  
Following examination and review of the 
claims folder, the examiner should be 
requested to provide opinion on the 
following questions:
      a) whether it is at least as 
likely as not (probability of 50% or 
greater) that the veteran's current 
diagnosis of iron deficiency anemia was 
first manifested in service or to a 
compensable degree within one year from 
her discharge from service;
      b) whether it is at least as 
likely as not (probability of 50% or 
greater) that the veteran's current 
diagnosis of pernicious anemia was 
first manifested in service or to a 
compensable degree within one year from 
her discharge from service;
      c) in providing opinion, the 
examiner should discuss the 
significance of the abnormal CBC 
findings in service and within one year 
from her discharge from service; and
      d) the examiner should also 
provide opinion as to whether the 
diagnosed anemias are primary, 
secondary or developmental in nature.

4.  Schedule the veteran for 
appropriate examination in order to 
determine the nature and etiology of 
her headache disorder.  The claims 
folder should be provided to the 
examiner for review.  Following 
examination and review of the claims 
folder, the examiner should be 
requested to provide opinion as to 
whether it is at least as likely as not 
(probability of 50% or greater) that 
the veteran manifests a chronic 
headache disorder that either first 
manifested in service or is causally 
related to an event in service?

5.  Furnish the veteran and her 
accredited representative an SOC which 
advises her of the Reasons and Bases 
for denying her claim of entitlement to 
service connection for GERD/gastritis.  
The appellant should be afforded the 
opportunity to respond to the SOC and 
advised of the requirements necessary 
to perfect her appeal.

6.  Thereafter, readjudicate the claims 
of entitlement to service connection 
for disability of the eyes (claimed as 
decline in visual acuity and dry eye 
syndrome), anemia (claimed as iron 
deficiency anemia and pernicious 
anemia) and peripheral neuropathy.  If 
any benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided a 
supplemental statement of the case 
(SSOC) and an appropriate period of 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional evidence.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


